Maxwell, J.
In the spring of 1887 the plaintiff leased to one T. D. Matthews about 125 acres of land to farm on shares for *706that season. Matthews subsequently relinquished a part of the land, some thirty acres or more. Matthews wished to put a part of the land in oats, while Oberlies wanted it all planted in corn. It was thereupon agreed that plaintiff should have one-half as many acres of corn as there were acres of oats in lieu of his share of the oats. Matthews sowed twenty-two acres of oats, and executed a mortgage thereon, and planted the remainder of the land to corn, then abandoned the whole and left the state. The testimony shows that the defendant purchased the corn in question from Mrs. Matthews, and received from her the following bill of sale:
“Know all men by these presents, that I, Mary J. Matthews, of Dorchester, Saline county, Nebraska, party of the first part, do, for and in consideration of one dollar an acre bargain, sell, and convey unto John H. Willis, of the same place, party of the second part, thirty-five acres of farm land now planted in corn on the following described land, onS. E. J section 21, towrn 8, range 3 east, in Saline county, Nebraska.
“ The said Mary J. Matthews, of the first part, hereby releases all her right, title, and interest in and to the above described land, subject, nevertheless, to all the conditions of the contract between George A. Oberlies, the owner of said land, and T. D. Matthews, the lessee of said land, (except twenty acres of oats) mentioned in said contract.
“Mary J. Matthews.
“Signed in our presence this 23d day of May, 1887.
“Layton Butin.
“ George A. Oberlies.”
The testimony clearly shows that after Mr. Matthews left the state the plaintiff went to the defendant and urged him to purchase the corn in question from Mrs. Matthews, and that the twenty acres of oats were excepted. This contract the plaintiff not only induced the defendant to enter into, but appeared before the scrivener, and at the *707time the bill of sale was drawn and signed, was one of the witnesses to the same. He no doubt had a motive in this. It was necessary that the corn should be cultivated and kept free from weeds in order that the crop might be raised. The defendant seems to have possessed plenty of horses and was able to care for and cultivate the corn. This, no doubt, was the motive which induced the plaintiff to desire him to purchase the interest of Mr. Matthews from Mrs. Matthews. He did not purchase the same, however, subject to the contract for the oats; that contract was specially excepted.
The judgment of the district court is right and is
Affirmed.
The other judges concur.